USDC SDNY

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
KAREEM NISBETT, Individually and on behalf of DOC £:

all other persons similarly situated, DATE FILED: 2/5/2020

 

Plaintiff
-against-

19 Civ. 6913 (AT)

EAST HAMPTON POINT MANAGEMENT
CORP., ORDER

 

Defendant.
ANALISA TORRES, District Judge:

 

On October 1, 2019, the Court ordered the parties to submit a joint status letter by February
4, 2020. ECF No. 13 § 16. That submission is now overdue. Accordingly, it is hereby
ORDERED that the parties shall submit their joint status letter plan by February 6, 2020.

SO ORDERED.

Dated: February 5, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
